       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

                                 COURT MINUTES

HON. William E. Duffin, presiding                      Deputy Clerk:          Linda M. Zik

DATE: January 21, 2021 at 3:30 p.m.                    Audio:         ATT Conference Line

CASE NO.     18‐Cr‐154                                 Time Called:           3:30 p.m.

UNITED STATES V. Van L. Mayes                          Time Concluded:        3:59 p.m.

PROCEEDING:         Counsel‐Only Telephonic Scheduling Conference

UNITED STATES BY:          Christopher Ladwig
DEFENDANT BY:              Robert G. LeBell


COURT
   ‐   Judge Pepper resolved the defendant’s objection to a prior order of this court
   ‐   This matter is now before this court for a pretrial motions schedule


LEBELL
   ‐   Anticipates filing pretrial motions
   ‐   Unredacted version of discovery to be provided by government to him
          o Government is waiting for him to provide information about what he needs
   ‐   Needs another month to go through the discovery before setting a motions schedule
   ‐   Anticipates filing a motion re arrest/non‐arrest of defendant; defendant’s phones
       were seized (without probable cause); he needs to know if government will use the
       contents in its prosecution
   ‐   As to potential pretrial motions
          o Need to determine whether certain information was utilized illegally to
             obtain the Superseding Indictment
          o The motions rely upon the unredacted version of discovery to be provided
             by the government to him




         Case 2:18-cr-00154-PP Filed 01/21/21 Page 1 of 2 Document 106
LADWIG
   ‐   Should have new redacted discovery to LEBELL next week with only names of
       witnesses redacted
   ‐   Set a deadline in Mid‐February for filing motions by defense and two‐weeks later
       for response from government
   ‐   He was not involved in the phone seizure by the State and that criminal
       prosecution; it is a State search warrant
          o He will do some research to determine if he will use any information from
              them; he will then inform attorney LEBELL and the Court
          o Will have an answer by tomorrow if he will use contents or not


COURT
   ‐   Will give LEBELL another month to review discovery
   ‐   Next call to discuss:
          o Whether government will use the phone dump information (subsequent to this
              call the government filed a Notice that it would not use evidence derived from the
              defendant’s cellphones, which were seized in summer 2020 by the Milwaukee Police
              Department, in this prosecution. See ECF No 105)
          o Need for filing of pretrial motions


Counsel‐Only Conference Call continued to February 23, 2021 at 1:30 p.m.
Participants shall call the court’s conference line at 888‐278‐0296 and use access code
8322317# to join the call.


The court finds under 18 USC § 3161(h)(7)(A) and (B)(ii) that a continuance of the Speedy
Trial Act deadline is appropriate because the ends of justice served by granting this
continuance outweigh the best interests of the public and the defendant in a speedy trial.
The court makes this finding given the complexity of this case, the nature of the
prosecution, the volume of discovery, and the case taken as a whole, that a failure to grant
a continuance would unreasonably deny the defendant reasonable time necessary for
effective preparation. The period from January 21, 2021 until February 23, 2021 is excluded
under the Speedy Trial Act.




         Case 2:18-cr-00154-PP Filed 01/21/21 Page 2 of 2 Document 106
